Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous rejections under 35 U.S.C. 112 second paragraph are withdrawn in view of the current amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkeldey et al. (US 20170197870) and further in view of Bookbinder (US 20130224492).
Regarding claims 1-6 and 8-14, Finkeldey discloses a method of strengthening a glass article (abstract), the method comprising: 
	Providing a glass article of 0.3-2mm ([0135] confronts present claims 13-14 also)
introducing potassium ions (molten salt bath KNO3) [0111] into a surface region of a glass of the glass article, the initial ion-exchange at an initial ion-exchange temperature of greater than or equal to 400 °C (370-480 degrees Celsius [0111]) and for an initial ion-exchange time (of immersion times 10 minutes-1hr [0110] also confronts claim 3 of present application) considered sufficient to introduce an amount of potassium ions
the glass comprising a first surface, a second surface (immersed) [0111], and a thickness from the first surface to the second surface (necessarily a thickness exists from two surfaces exists), 
wherein the surface region extends into the glass from the first surface, the second surface, or both because the glass is immersed in the molten salt; 
after introducing the potassium ions into the surface region of the glass (a skilled artisan recognizes surfaces are exposed by immersion in molten a salt bath [0111]), 
Finkeldey discloses a variety of embodiments that may be used and combined by a skilled artisan [0110] and specifically states the method may include additional steps [0110], such as annealing, thus thermally treating the glass as claimed in claim 1. 
Finkeldey discloses another ion exchange (immersed in a second bath, after immersion in the first bath.  Immersions in a second bath may include immersion in a molten salt bath including 100% KNO3 for 15 minutes to 8 hours.) 
Thus Finkeldey discloses a total IOX of glass article is overlapping about 2 hours or less.
Finkeldey discloses wherein the glass article is a container [0225] thus it is inherent to a skilled artisan it is “adapted to hold a pharmaceutical product, a vaccine, a biologic, a foodstuff, or a solution,” where the term “adapted to” given its broadest reasonable interpretation in view of the specification does not hold any specific meaning other than capable of.  A container is capable of holding the above stated substances. 
Finkeldey does not explicitly disclose the limitations of the resulting properties in claim 1 of thermally 
[0110] states:
It will be appreciated by those skilled in the art that parameters for the ion exchange process, including, but not limited to, bath/spray solution composition and temperature, immersion time, the number of immersions of the glass-based article in a salt bath (or baths), number of applications of salt solutions, use of multiple salt baths or solutions, additional steps such as annealing, washing, and the like, are generally determined by the composition of the glass-based substrate and/or article (including the structure of the article and any crystalline phases present) and the desired DOL, DOC, CT and/or surface CS of the glass-based article that results from strengthening

MPEP 2144.05 states:
differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); 
 In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."
Therefore it would be obvious to a skilled artisan to modify the method of Finkeldey by optimizing the parameters of immersion time, number of immersions of the alkali alumino silicate glass as motivated by achieving the desired DOL, DOC, CT and/or surface CS of the glass-based article that results from strengthening.  Prior art Finkeldey identifies particular parameters as a result-effective variables (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)) and clearly states articulated rationale for optimizing the temperature, number of immersions and annealing to result in the above listed features of chemically strengthened glass.
Finkeldey does not specifically disclose the annealing time to yield a depth of compression greater than or equal to 30 microns or greater, compressive stress of 400 MPa or greater after the additional ion exchange and a central tension of 13 MPa or less after the second ion exchange.

In analogous art of chemically strengthening alumino silicate glass [0033]-[0034] in two ion exchange treatments with a heat treatment in between Bookbinder discloses relaxing stresses within the glass and diffusing the first cations deeper into the glass and ion exchange [0007], following ion exchange, the surface compressive stress is relaxed and the first ions are diffused deeper [0045] The choice of heat treatment and time depends on the rate of stress relaxation and rate of diffusion for a given composition at a given temperature [0052].
Therefore it would be obvious to one of ordinary skill in the art to modify the method of Finkeldey by optimizing the annealing time and temperature between ion exchange treatments of Finkeldey as motivated by relaxing the induced stresses and diffusing the ions deeper for the given glass composition.
Finkeldey and Bookbinder disclose overlapping compositions of aluminosilicate glass as the presently claimed invention.
Finkeldey discloses an overlapping thickness of glass and overlapping composition, overlapping ion exchange treatments and suggests an annealing treatment.
MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus it would be obvious to one skilled in the art the combined teachings of Finkeldey and Bookbinder would yield a skilled artisan to the properties of the depth of compression, the compressive stress, after thermally treating and central tension after an additional ion exchange as indicated in claim 1, 2 and 12.
See also MPEP 2112.01 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner called Applicant to go over full support in the specification that claimed amendments would yield claimed properties and explain the previous rejection under 35 U.S.C. 112 second paragraph that the term “final” in an open ended method claim did not prevent further steps from occurring.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morey (US 20150030834) 
	Providing an alkali aluminosilicate ( [0025], [0035], [005999]-[0069], [0078] overlapping with ranges of the glass of the specification of the present application
the glass article of less than 1 mm ([0078] confronts present claims 13-14)
Morey suggests introducing potassium ions in the chemical exchange ([0076]) into a surface region of a glass of the glass article, the initial ion-exchange at an initial ion-exchange temperature of greater than or equal to 400 °C (greater than 400 degrees Celsius [0078]) and for an initial ion-exchange time (sufficient time sufficient such that the compressive stress layer has a depth of at least 70 microns [0078]) also confronts claim 3 of present application) for a time sufficient to introduce an amount of potassium ions.  Morey also discloses a depth of compression of (at least 70 microns after the first ion exchange step [0078])
the glass comprising a first surface, a second surface (immersed), and a thickness from the first surface to the second surface (necessarily a thickness from two surfaces exists), 
wherein the surface region extends into the glass from the first surface, the second surface, or both; 
after introducing the potassium ions into the surface region of the glass (a skilled artisan recognizes surfaces are exposed by immersion in molten a salt bath [0111]), 
Morey discloses a number of immersions and specifically states the method may include additional steps such as annealing [0073], thus thermally treating the glass as claimed in claim 1. 
Morey discloses second ion exchange step (for 30 min or less [0082]) 
US 2010009154 [0020]-[0021] alkali aluminosilicate, [0022] multiple strengthening steps, annealing
US 20190023611assignee is Apple [0099] 1IOX shallow depth, anneal to allow ions to go further in, allow fusion at surface, anneal 1-4 hrs
US 20190002332 AGC
US 20140023865

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741